UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7353



EMORY ALVIN MICHAU,

                                              Plaintiff - Appellant,

          versus

BRUCE ORR, Detective, Charleston County
Sheriff's Office; JERRY JELLICO, Detective,
Charleston County Sheriff's Office; MR.
TANNER, Detective, Charleston County Sheriff's
Office; MR. FIELDS, Detective, Charleston
County Sheriff's Office; JACK GUEDALIA, Magis-
trate of Charleston County; SERGEANT TAGUE,
Charleston County Sheriff's Office; DETECTIVE
BUHLE, Charleston County Sheriff's Office;
DETECTIVE HALE, Charleston County Sheriff's
Office; DETECTIVE TITTLE, Charleston County
Sheriff's Office; LEROY LINEN, Magistrate of
Charleston County,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-96-442-2-8-AK, CA-96-443-2-8-AK)


Submitted:   November 21, 1996            Decided:   December 6, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emory Alvin Michau, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying his mo-
tion to appoint counsel and adopting the magistrate judge's recom-

mendation to dismiss two Defendants with prejudice in this action

filed under 42 U.S.C. § 1983 (1994). We dismiss the appeal for lack

of jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We deny Appellant's motion for enlargement of the record and
dismiss the appeal as interlocutory. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED



                                2